MELVIN, WOODROW M., Sr., Associate Judge.
Appellants appeal from a final summary judgment entered against them in a suit brought against them by appellee, Clyde Knowles General Contractors, Inc., a corporation. The parties will be referred to as they were positioned in the trial court.
Plaintiff sued the Defendants on an oral contract to renovate their building and the complaint was on account stated for a claimed balance due. The Defendants answered, denying the complaint, and followed through with their counterclaim for breach of the oral contract for Plaintiff’s failure to complete the renovation, with the result that it was necessary for Defendants to employ another contractor to complete the work, all to Defendants’ alleged damage.
Various depositions, affidavits, requests for admissions and answers were considered by the Court in entering the final summary judgment complained of.
An examination of the record reveals genuine issues of fact as to the aprp.ed construction costs, and as to the purpose of Plaintiff’s letter to the Defendant relating to construction costs.
It is well settled that summary judgment may not be the vehicle for disposition of conflicting issues based upon colliding material claims and counterclaims that are supported on the one hand and op*866posed on the other day by depositions and affidavits. 30 Florida Jurisprudence “Summary Judgments”, Section 11.
The learned trial judge erred in the entry of the summary final judgment, and we reverse.
BOYER, C. J., and RAWLS, J., concur.